Title: To Thomas Jefferson from William Henry Harrison, 18 June 1805
From: Harrison, William Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Vincennes 18th June 1805.
                  
                  I have the honor to enclose herewith a list containing the names of the five persons whom I have selected for the Legislative Council of this Territory agreeably to the directions contained in your letter of the 28th. of April—In making this selection I have conformed as far as possible to the restrictions laid down in your letter. Four out of the five are I believe Staunch Republicans but both of the persons nominated from this County (Knox) were Federallists & as it is the largest in the Territory it was necessary to take one of them—I have chosen the one that was best informed & who appeared to be the choice of the Republicans of the County—Local policy was altogether the cause of the nomination of two persons whose politics as to the affairs of the Union were so essentially varient from those of nine tenths of the people—in all our elections the Contest lay between those who were in favor of adopting the second grade of Government & the admission of Negroes & those who were opposed to these measures.
                  I am satisfied that no combinations exist amongst the Indians in this part of the Country to affect any purpose that would prove more injurious to the United States I believe that the Delawares who reside on the West side of the Mississippi have made an other attempt to induce those of their nation who live on White River to join them in a war against the Osages, but I hope that the measures I have taken to Counteract them will be effectual.
                  The Turtle is certainly doing us all the mischief he can, & altho’ he has little or no influence with his own Tribe he has contrived to get the chiefs of the Putawatomies of St Josephs altogether under his controle—they could however be easily detached from him & he himself brought to a proper sense of his duty & his entire dependance on us if they were not encouraged & supported not only by the Traders but as I really believe by the Agent of the United States at Fort Wayne—
                  I have lately sent Colo. Vigo to the Miamis & Putawatimies to enquire into the causes of their uneasiness & to discover the Authors of the bad Advice which has been given them—I expect him to return in a few days & have no doubt of receiving very satisfactory information.
                  The Piankeshaws the Weas the Eel River Miamis the Putawatimies of the Wabash & the Kickapoos of the Vermilion River have lately been with me & I am persuaded that they are more warmly attached to us than they have ever been.—It gives me great satisfaction to find that the management of the Indian Department has received from the people the same approbation which has been so justly bestowed upon the other measures of your administration. If my humble exertions have had the smallest tendency to produce this desireable result I shall always consider it as the most fortunate circumstance of my life—I have indeed exerted myself to execute your orders & to conduct the Government you have entrusted to me upon principles that you would approve—
                  Relying upon your indulgence & forgivness (if there should be any thing improper in what I am about to say) I must beg you to take into consideration the propriety of making a small addition to my salary as Superintendant of Indian Affairs I receive for my services in that Department 800 Dolls. per Annum which is Considerably less than any of the Agents or Sub Agents are allowed—& my duties & expenses are more than double—I have never received a single Six pence either directly or indirectly for issuing of licenses to Trade with the Indians—a practice which gave to my predecessor at least 1000 Dollrs. per Annum & from which it is said my Deputy at Detroit has received equal advantage—Exacting fees of this kind was one of the charges brought against Govr. Sargent in the year 1800 & Congress admitted its propriety by declaring that his conduct had been correct. As there was no law however which Authorised the receipt of such fees I condemned the practice upon my first entrance into the Territory & have never departed from the Resolution I then made of never taking a fee for the discharge of my official duties—The situation of the District of Louisiana was handled different from this Territory. A fee of 25 Dollars was by an act of the Government allowed to the Spanish Lieut. Governor for every Indian license & as the law was not repealed by us I should have been authorised & it was my intention to have taken the fee but upon my arrival at St Louis I was induced to give up the Idea for the following reason—It appeared to me to be a matter of importance to keep out of Louisiana that band of unprincipled Traders who have done so much Mischief in this Territory—& my Construction of the Treaty with Great Britain did not allow to the subjects of that power the right of Trading there atall
                  An investigation was necessary to determine who came within the description that were to be permitted to trade & had I received the fees I should have been a Judge in my own case & it might have been supposed that the examination was not made with sufficient Strictness.—I mention these circumstances not for the purpose of blazoning forth my own disinterestedness but that the whole circumstances of the case may be before you—& I conceived it to be the more necessary as the Secretary of War has been informed by Captn Stoddard & Major Bruff who were my immediate predecessors in the Executive duties of Louisiana that they had received the customary fee for issuing Indian licenses. Whether my application is or is not successful I must beg you my dear sir to believe that it will not diminish my zeal & industry in the performance of my duties—Our legislature will meet on the 29th of July. One of their first acts will be a declaration of their political Creed in an address of thanks for the attention you have ever manifested for their interests—
                  I Have the Honor to be With the greatest Regard & attachment Dr Sir your Huml Servt.
                  
                     Willm. H. Harrison 
                     
                  
               